United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    November 26, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 04-30384
                             Summary Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

MARK OLIVARI,

                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                            (2:03-CR-273-1-N)
                          --------------------

Before WIENER, BENAVIDES, and STEWART Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Mark Olivari was convicted by a jury of

conspiracy     to   remove   merchandise   from   customs   custody       and

conspiracy unlawfully to convert merchandise that was part of an

interstate or foreign shipment.        He was sentenced to 30 months

imprisonment, three years supervised release, a total payment of

$191,215.37 in restitution, and a $100 special assessment.

     Olivari argues on appeal that the district court violated the

Speedy Trial Act (SPA) when it granted the government’s motion for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
a continuance of the trial beyond the SPA’s time constraints.                He

contends that the court did not conduct a proper “ends of justice”

analysis when granting the government’s motion for a continuance

and   that   the   court’s   reasons    for   granting     that   motion   were

inappropriate under the SPA.

      There is no indication in the record that the district court

did not conduct a proper “ends of justice” analysis.               The record

also reflects that the district court did provide written reasons

for its finding as required under 18 U.S.C.          § 3161(h)(8)(A).       The

district court did not clearly err in granting the continuance. In

fact, had the court not done so, the government would not have had

the time reasonably needed to debrief Olivari’s co-defendants (who

had agreed to plead guilty on the eve of trial) and to reconstruct

the presentation that the government relied on to show its numerous

exhibits throughout the trial.         See 18 U.S.C. § 3161(h)(8)(B)(iv);

United    States   v.   Rojas-Contreras,      474   U.S.   231,   236   (1985)

(district court has broad discretion under Speedy Trial Act to

grant a continuance if needed to allow further preparation for

trial).

      Olivari also argues that there was insufficient evidence to

support his conviction.       Viewing the evidence in the light most

favorable to the jury’s verdict, there was sufficient evidence to

support his conviction.      See United States v. Resio-Trejo, 45 F.3d

907, 910 (5th Cir. 1995); United States v. Martinez, 975 F.2d 159,



                                       2
160-61 (5th Cir. 1992).   Olivari’s conviction and the sentence

imposed by the district court are AFFIRMED.




                                3